DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: signal receiving device configured to in claim 1, a processor configured to in claim 1, a signal transmitting device configured to in claim 1, a signal amplifying device configured to in claim 2, a switch device configured to in claims 4 and 16-17.
The signal receiving device, signal transmitting device and signal amplifying device configured to in claim 2, a switch device configured to in claims 4 and 16-17 “can be implemented as appropriate circuits, chips, hardware or firmware, and the embodiments of the present disclosure are not limited to this case” (paragraph 52 of Application).  The switch device can be “implemented as a circular mechanical key, so that the user can easily press the circular mechanical key. It should be noted that the embodiments of the present disclosure do not limit the setting position and the shape of the switch device 160, as long as the user can conveniently contact the switch device 160. For example, in addition to the mechanical key, the switch device 160 may include a non-mechanical key, and for example, the non-mechanical key includes a photoelectric key or a capacitive key, etc” (paragraph 46 of Application).  The processor “may be implemented by a general-purpose integrated circuit chip or an application-specific integrated circuit chip, for example, the integrated circuit chip may be disposed on a motherboard, and for example, a memory, a power supply circuit, etc., may also be disposed on the motherboard. In addition, the processor 120 may also be implemented by a circuit or by software, hardware (circuit), firmware, or any combinations thereof. In the embodiments of the present disclosure, the processor 120 may include various computing structures, such as a complex instruction set computer (CISC) structure, a reduced instruction set computer (RISC) structure, or a structure that implements a combination of multiple instruction sets. In some embodiments, the processor 120 may also be a central processor, a microprocessor, such as an X86 processor, an ARM processor, or may be a digital processor (DSP), etc” (paragraph 108 of Application).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, it recites, among other features, “wherein the signal receiving device is configured to receive a first coupling voltage between the active pen and the touch display screen;
the processor is configured to process the first coupling voltage to obtain a second coupling voltage, and a polarity of the second coupling voltage is opposite to a polarity of the first coupling voltage; and
a relationship between an amplitude of the second coupling voltage and an amplitude of the first coupling voltage is adjustable”.
Kao discloses a signal receiving device (Fig. 1 and paragraph 28; sensing electrode 14), a signal transmitting device (emitting electrode 13) (Fig. 1 and paragraph 28), in signal connection with the processor, wherein the signal receiving device is configured to receive a first coupling voltage between the active pen and the touch display screen (Figs. 2-3 and paragraph 28-30; sensing electrode 14); the processor is configured to process the first coupling voltage to obtain a second coupling voltage, and a polarity of the second coupling voltage is opposite to a polarity of the first coupling voltage (Fig. 7 and paragraph 38); and the signal transmitting device (emitting electrode 13) is configured to transmit the second coupling voltage to the touch display screen (paragraphs 28, 34).  Geaghan discloses a processor (function processor 1030), in signal connection with the signal receiving device (Fig. 10 and paragraphs 160-163, 169), and a signal transmitting device, in signal connection with the processor (Fig. 10 and paragraphs 160-163, 169).  The combination of Kao and Geaghan does not teach or suggest wherein the signal receiving device is configured to receive a first coupling voltage between the active pen and the touch display screen; the processor is configured to process the first coupling voltage to obtain a second coupling voltage, and a polarity of the second coupling voltage is opposite to a polarity of the first coupling voltage; and a relationship between an amplitude of the second coupling voltage and an amplitude of the first coupling voltage is adjustable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        April 21, 2022